20-11104-tmd Doc#63 Filed 01/21/21 Entered 01/21/21 11:39:00 Main Document Pg 1 of 5
  B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                         Western
                                        _______________               Texas
                                                        District Of _______________


  In re       WC Teakwood Plaza LLC
                                                                                          Case No. ___________________
                                                                                                    20-11104-tmd
  Debtor                                                                                           11
                                                                                          Chapter ____________________

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

  1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
         named debtor(s) and that compensation paid to me within one year before the filing of the petition in
         bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
         contemplation of or in connection with the bankruptcy case is as follows:
                                                                                                                       *
                                                                                                                   25,000
         For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                 25,000
         Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________

                                                                                                                                0.00
      Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
  *After application of retainer for the payment of pre-petition fees and expenses, $22,733 remains in retainer.
  2. The source of the compensation paid to me was:

                   Debtor                       X Other (specify)

  3.     The source of compensation to be paid to me is:
                                                                          The retainer was funded by the Manager, WC Teakwood Plaza Mezz, LLC, as an
                                                X                         equity contribution. The Manager is wholly owned by Nate Paul.
                   Debtor                           Other (specify)

  4.            X I have not agreed to share the above-disclosed compensation with any other person unless they are
               members and associates of my law firm.

                  I have agreed to share the above-disclosed compensation with a other person or persons who are not
               members or associates of my law firm. A copy of the agreement, together with a list of the names of the
               people sharing in the compensation, is attached.

  5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
         case, including:

         a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
               file a petition in bankruptcy;

         b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

         c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
               hearings thereof;




       * See attached engagement agreement for specific terms of payment.
20-11104-tmd Doc#63 Filed 01/21/21 Entered 01/21/21 11:39:00 Main Document Pg 2 of 5
  B2030 (Form 2030) (12/15)

       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

       e.   [Other provisions as needed]




  6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                        CERTIFICATION

                I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
             me for representation of the debtor(s) in this bankruptcy proceeding.
               January 21, 2021
             ______________________                /s/ Mark H. Ralston
             Date                                     Signature of Attorney

                                                   Fishman Jackson Ronquillo PLLC
                                                      Name of law firm
20-11104-tmd
20-11104-tmd Doc#63
             Doc#19 Filed
                    Filed 01/21/21
                          11/05/20 Entered
                                   Entered 01/21/21
                                            11/05/20 11:39:00
                                                     22:01:06 Main
                                                              Main Document
                                                                   Document Pg
                                                                            Pg 313ofof5
                                         19
20-11104-tmd
20-11104-tmd Doc#63
             Doc#19 Filed
                    Filed 01/21/21
                          11/05/20 Entered
                                   Entered 01/21/21
                                            11/05/20 11:39:00
                                                     22:01:06 Main
                                                              Main Document
                                                                   Document Pg
                                                                            Pg 414ofof5
                                         19
20-11104-tmd
20-11104-tmd Doc#63
             Doc#19 Filed
                    Filed 01/21/21
                          11/05/20 Entered
                                   Entered 01/21/21
                                            11/05/20 11:39:00
                                                     22:01:06 Main
                                                              Main Document
                                                                   Document Pg
                                                                            Pg 515ofof5
                                         19
